538 F.2d 323
92 L.R.R.M. (BNA) 3711, 79 Lab.Cas.  P 11,549
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Chatham Manufacturing Co., et al., Petitionerv.National Labor Relations Board, Respondent.
Case Nos. 75-2265 and 76-1098.
United States Court of Appeals, Fourth Circuit.
Aug. 6, 1976.

Before CRAVEN, RUSSELL and WIDENER, Circuit Judges.

PER CURIAM

1
In No. 75-2265 Chatham Manufacturing Company petitions to review an order of the National Labor Relations Board that it violated Sec. 8(a)(3) and (1) by suspending union steward Holbrook for attempting to file a grievance on behalf of other employees.  The Board's finding is supported by substantial evidence, and its order that Mrs. Holbrook be paid for the twelve-day suspension period will be enforced.


2
In No. 76-1098 the Textile Workers Union seeks review of the Board's refusal to find that Chatham Manufacturing Company violated Sec. 8(a)(5) and (1) of the Act by refusing to bargain with the Union.  We think the Board reasonably interpreted the record in finding that communications, oral and written, between the Company and the Board's Regional Office did not effect a settlement agreement.  Since the Regional Director based the alleged violation upon a duty to bargain arising from the alleged settlement agreement, and upon no other premise, the Board reasonably concluded that a violation of Sec. 8(a)(5) and (1) had not been established.


3
Both of these cases arise out of the same Board order and were consolidated in this court for purposes of briefing and argument.  The order of the Board issued on November 24, 1975, 221 NLRB No. 114, will be Enforced.